internal_revenue_service department of the treasury number release date index no dear washington dc person to contact telephone number refer reply to cc ita - plr-165964-02 date date you requested a private_letter_ruling that egg donor fees and expenses related to obtaining a willing egg donor are allowable as medical_care expenses under a flexible_spending_account your ruling_request was referred to our office because the answer depends on whether the expenses are deductible under sec_213 of the internal_revenue_code facts you have unsuccessfully undergone repeated assisted reproductive technology procedures to enable you to conceive a child using your own eggs you desire to attempt pregnancy using donated eggs your health plan will pay expenses to fertilize and transfer an egg or embryo to you but will not cover expenses to obtain an egg donor you request a ruling that the following expenses are medical_expenses for purposes of sec_213 the donor’s fee for her time and expense in following proper procedures to ensure a successful egg retrieval the agency fee for procuring the donor and coordinating the transaction between the donor and recipient expenses for medical and psychological testing of the donor prior to the procedure and insurance for any medical or psychological assistance that the donor may require after the procedure legal fees for preparing a contract between you and the egg donor law and analysis a taxpayer may deduct expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer spouse or dependent to the extent the expenses exceed percent of adjusted_gross_income under sec_213 sec_213 provides that medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body plr-165964-02 revrul_73_201 1973_1_cb_140 and revrul_73_603 1973_2_cb_76 hold that vasectomies and operations that render a woman incapable of having children affect a structure or function of the body and thus may qualify as medical_care under sec_213 a procedure for the purpose of facilitating pregnancy by overcoming infertility similarly affects a structure or function of the body and may be medical_care expenses preparatory to the performance of a procedure that qualifies as medical_care that are directly related to the procedure may also constitute medical_care for purposes of sec_213 for example revrul_68_452 1968_2_cb_111 holds that surgical hospital and transportation_expenses incurred by a donor in connection with donating a kidney to the taxpayer are deductible medical_expenses of the taxpayer-recipient for the years in which the taxpayer pays them subject_to the limits of sec_213 similarly expenses the taxpayer pays to obtain an egg donor including the donor’s expenses are directly related and preparatory to the taxpayer’s receiving the donated egg or embryo the expenses are therefore the taxpayer’s medical_expenses and are deductible by the taxpayer in the year paid like other preparatory expenses legal expenses may be deductible as medical_expenses under sec_213 if there is a direct or proximate relationship between the legal expenses and the provision of medical_care to a taxpayer lenn v commissioner t c memo for example legal expenses_incurred to create a guardianship in order to involuntarily hospitalize a mentally ill taxpayer were held to be deductible medical_expenses because the medical treatment could not otherwise have occurred 414_f2d_448 6th cir in contrast the court in 62_tc_813 held that legal expenses related to obtaining a divorce that the taxpayer claimed was necessary for his mental health were not deductible because the divorce would have occurred regardless of the petitioner’s depression thus the legal expenses were not directly related to the taxpayer’s medical treatment you have represented that you will pay the fee to the donor the fee to the agency that procured the donor the donor’s medical and psychological testing expenses the insurance for post-procedure medical or psychological assistance to the donor and the cost of the legal contract between you and the donor in order to enable you to obtain a donated egg for implantation into your body because these costs are preparatory to the performance of your own medical procedure the expenses are medical_care for purposes of sec_213 holding the unreimbursed expenses for the egg donor fee the agency fee the donor’s medical and psychological testing the insurance for post-procedure donor assistance and the legal fees for preparation of the contract are medical_care expenses that are deductible under sec_213 plr-165964-02 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely thomas d moffitt branch chief office of associate chief_counsel income_tax accounting enclosures
